DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 17/096,085 filed on 6/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2019/47670A) in view of Saha (WO 2020/255988 A1).

	Regarding claim 1, Takashi teaches:
A motor driving device (Fig.1 is as a motor driving device) that drives a motor (motor 80) having a plurality of windings corresponding to a plurality of phases (U-phase winding 81, V-phase winding 82 and W-phase winding 83), the motor driving device comprising: 
a first inverter configured to include a plurality of first switching elements and connected to first stages of the plurality of windings (first inverter 60 includes six switching elements 61 to 66 which are switching elements of upper arms and lower arms of U phase, V phase and W phase);
 a second inverter configured to include a plurality of second switching elements and connected to second stages of the plurality of windings (a second inverter 70 includes six switching elements 71 to 76 which are switching elements of upper arms and lower arms of U phase, V phase and W phase); and 
a controller (control unit 50) configured to fix switching states of the second switching elements and switch the first switching elements to compose target voltage vectors (Page 4 5th para: the control unit 50 drives the inverters 60 and 70 so that the MG 80 outputs the requested torque) when the motor is driven in an open end winding type (Page 2 5th para: motor 80 has an open configuration in which the neutral points of the three-phase windings 81, 82, 83 are not coupled in the MG 80. One end 811, 821, 831 of three-phase windings  81, 82, 83 is connected to each phase output terminal of the first inverter 60, and the other end 812, 8122, 832 is for each phase output terminal of the second inverter 70. It is connected) by operating the first inverter and the second inverter in a space vector pulse width modulation mode (Page 6 2nd para: as shown in Fig. 2, the control unit 50 has a multi-spatial vector modulation unit “MSVM”).  
Takashi doesn’t explicitly teach:
wherein a switching loss of the first switching elements is smaller than that of the second switching elements.  
However, Saha teaches in the Abstract switching loss of one inverter being small than the second inverter.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of having a switching loss of the first inverter smaller than the second inverter of Saha into the system of Takashi in order to the switching element with small switching loss can operate more efficiently even at a higher at a higher switching frequency than the switching element constituting the second inverter.

Regarding claim 2, Takashi teaches:
The motor driving device of claim 1, wherein the controller composes the target voltage vectors excluding voltage vectors in which a difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter is not zero among voltage vectors composed by the first inverter and the second inverter (Page 8-9 teach about the amplitude of the voltage vector of inverter 1 and inverter 2. The common mode voltage of the inverters are calculated based on {(Vdc/2) + (Vdc/2) + (Vdc/2)}/3. Page 9, 2nd para teaches the  system voltages of the two power supplies being equal, and the electrical characteristics of the two inverters 60 and 70 are equal. Then, in patterns, voltages of equal magnitude are reversely applied from the two inverters 60 and 70 to the respective windings 81, 82 and 83, so that they are theoretically equivalent to a zero voltage vector.)
Examiner’s note: Examiner understands the difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter not being zero, “when the voltage vector commands of the first inverter and the second inverter are not the same”. Therefore, the limitation of claim 2 “excluding voltage vectors in which a difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter is not zero among voltage vectors composed by the first inverter and the second inverter is interpreted as the voltage vector commands of the first inverter and the second inverter being the same when calculated.

Regarding claim 3, Takashi teaches:
The motor driving device of claim 1, wherein the controller composes the target voltage vectors by fixing ON/OFF states of the second switching elements and switching the first switching elements according to each region of voltage vectors composed by the first inverter and the second inverter (Pages 8-9 and Figs. 5-7. Fig. 7 shows 6 areas as regions of voltage vectors composed of the first inverter and the second inverter).  

Regarding claim 4, Takashi teaches:
The motor driving device of claim 3, wherein the controller connects points at which switching states of the second inverter are the same in a vector diagram illustrating the voltage 22Attorney Docket No. 068288-521001US(PATENT) vectors composed by the first inverter and the second inverter, and previously sets the regions (Pages 8-9; Page 9, 2nd para teaches the system voltages of the two power supplies being equal, and the electrical characteristics of the two inverters 60 and 70 are equal and Figs. 5-7. Fig. 7 shows 6 areas as regions of voltage vectors composed of the first inverter and the second inverter).  

Regarding claim 5, Takashi teaches:
The motor driving device of claim 3, wherein the controller composes the target voltage vectors by fixing switching states of the second switching elements corresponding to a region within which the target voltage vectors fall and switching the first switching elements to repeat switching states of the first switching elements in a given pattern (Figs. 5-7 show the different values of the region within which target voltage vectors fall for the second inverter and pattern of the first switching elements to repeat; see also Pages 8-10).  

Regarding claim 7, Takashi teaches:
wherein the first switching elements are field effect transistors formed of SiC, and the second switching elements are insulated-gate bipolar transistors formed of Si. 
 	However, Saha teaches on Page 3, 2nd paragraph, switching element 5 composed of two inverters including Si-IGBT for first inverter 51 and SiC-MOSFET for the second inverter 52.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Si-IGBT and the SiC-MOSFET of Saha in place of the two inverters of Takashi in order to have the SiC-MOSFET have shorter switching element than the Si-IGBT, thus have a small switching loss and the system can operate more efficiently even at higher switching frequency than the switching element constituting the second inverter. 

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2019/47670A) in view of Nakamura (US 5,352,964).

Regarding claim 8, Takashi teaches:
A motor driving device (Fig.1 is as a motor driving device) that drives a motor (motor 80) having a plurality of windings corresponding to a plurality of phases (U-phase winding 81, V-phase winding 82 and W-phase winding 83), the motor driving device comprising: 
a first inverter configured to include a plurality of first switching elements and connected to first stages of the plurality of windings (first inverter 60 includes six switching elements 61 to 66 which are switching elements of upper arms and lower arms of U phase, V phase and W phase);
 a second inverter configured to include a plurality of second switching elements and connected to second stages of the plurality of windings (a second inverter 70 includes six switching elements 71 to 76 which are switching elements of upper arms and lower arms of U phase, V phase and W phase); and 
a controller (control unit 50) configured to fix switching states of the second switching elements and switch the first switching elements to compose target voltage vectors (Page 4 5th para: the control unit 50 drives the inverters 60 and 70 so that the MG 80 outputs the requested torque) when the motor is driven in an open end winding type (Page 2 5th para: motor 80 has an open configuration in which the neutral points of the three-phase windings 81, 82, 83 are not coupled in the MG 80. One end 811, 821, 831 of three-phase windings  81, 82, 83 is connected to each phase output terminal of the first inverter 60, and the other end 812, 8122, 832 is for each phase output terminal of the second inverter 70. It is connected) by operating the first inverter and the second inverter in a space vector pulse width modulation mode (Page 6 2nd para: as shown in Fig. 2, the control unit 50 has a multi-spatial vector modulation unit “MSVM”).
Takashi doesn’t explicitly teach 
a plurality of third switching elements, first ends of which are connected to points dividing the number of turns of the plurality of windings at a preset ratio and second ends of which are interconnected; and
a controller configured to turn off the third switching elements if a required output of the motor is more than or equal to a preset reference value.
However, Nakamura teaches:
a plurality of third switching elements, first ends of which are connected to points dividing the number of turns of the plurality of windings at a preset ratio and second ends of which are interconnected (Fig. 2 and Abstract: In such an induction motor, each of Y-connection phase windings  of the induction motor is divided into two split windings  5t and 3t at a predetermined split ratio (for example, 5:3). When a rotational speed of the induction motor is in a low speed region, only the changeover switch MC2 is turned on to supply exciting current to both of the split windings  5t and 3t. When the rotational speed of the induction motor is in a middle speed region, only the changeover switch MC3 is turned on to exclusively supply exciting current to the split windings  5t.; and
a controller configured to turn off the third switching elements if a required output of the motor is more than or equal to a preset reference value (Abstract: Furthermore, when the rotational speed of the induction motor is in a high speed region, only the changeover switch MC1 is turned on to exclusively supply exciting current to the split windings 3t. Three different numbers of turns can selectively be used with respect to each phase winding so that relatively large number of turns can be used for the rotation in the low speed region, while relatively small number of turns can be used for the rotation in the high speed region in order to accomplish the desired control the actuation of the induction motor; thus if the speed of the motor is more than or equal to a preset reference value, the switches MC2, MC3 are turned off).
None of Takashi nor Nakamura explicitly teach:
wherein a switching loss of the first switching elements is smaller than that of the second switching elements.  
However, Saha teaches in the Abstract switching loss of one inverter being small than the second inverter.
Given the teaching of Nakamura and Saha, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the motor driving device of Takashi with the method of having a switching loss of the first inverter smaller than the second inverter of Saha into the system of Takashi in order to the switching element with small switching loss can operate more efficiently even at a higher at a higher switching frequency than the switching element constituting the second inverter and to further provide the motor device of Takashi with changeover switch MC1, MC2, MC3 as a third switching in order to control the motor speed of the motor using these switches interchangeably.

Regarding claim 9, Takashi teaches:
The motor driving device of claim 8, wherein the controller composes the target voltage vectors excluding voltage vectors in which a difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter is not zero among voltage vectors composed by the first inverter and the second inverter (Page 8-9 teach about the amplitude of the voltage vector of inverter 1 and inverter 2. The common mode voltage of the inverters are calculated based on {(Vdc/2) + (Vdc/2) + (Vdc/2)}/3. Page 9, 2nd para teaches the the system voltages of the two power supplies being equal, and the electrical characteristics of the two inverters 60 and 70 are equal. Then, in patterns, voltages of equal magnitude are reversely applied from the two inverters 60 and 70 to the respective windings 81, 82 and 83, so that they are theoretically equivalent to a zero voltage vector.)
Examiner’s note: Examiner understands the difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter not being zero, “when the voltage vector commands of the first inverter and the second inverter are not the same”. Therefore, the limitation of claim 2 “excluding voltage vectors in which a difference between a common mode voltage of the first inverter and a common mode voltage of the second inverter is not zero among voltage vectors composed by the first inverter and the second inverter is interpreted as the voltage vector commands of the first inverter and the second inverter being the same when calculated.

Regarding claim 10, Takashi teaches:
The motor driving device of claim 8, wherein the controller composes the target voltage vectors by fixing ON/OFF states of the second switching elements and switching the first switching elements according to each region of voltage vectors composed by the first inverter and the second inverter (Pages 8-9 and Figs. 5-7. Fig. 7 shows 6 areas as regions of voltage vectors composed of the first inverter and the second inverter).  

Regarding claim 11, Takashi teaches:
The motor driving device of claim 10, wherein the controller connects points at which switching states of the second inverter are the same in a vector diagram illustrating the voltage 22Attorney Docket No. 068288-521001US(PATENT) vectors composed by the first inverter and the second inverter, and previously sets the regions (Pages 8-9; Page 9, 2nd para teaches the system voltages of the two power supplies being equal, and the electrical characteristics of the two inverters 60 and 70 are equal and Figs. 5-7. Fig. 7 shows 6 areas as regions of voltage vectors composed of the first inverter and the second inverter).  

Regarding claim 12, Takashi teaches:
The motor driving device of claim 10, wherein the controller composes the target voltage vectors by fixing switching states of the second switching elements corresponding to a region within which the target voltage vectors fall and switching the first switching elements to repeat switching states of the first switching elements in a given pattern (Figs. 5-7 show the different values of the region within which target voltage vectors fall for the second inverter and pattern of the first switching elements to repeat; see also Pages 8-10).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2019/47670A) and Nakamura (US 5,352,964) in view of Saha (WO 2020/255988 A1).

Regarding claim 13, Takashi doesn’t explicitly teach:
wherein a switching loss of the first switching elements is smaller than that of the second switching elements.  
However, Saha teaches in the Abstract switching loss of one inverter being small than the second inverter.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of having a switching loss of the first inverter smaller than the second inverter of Saha into the system of Takashi in order to the switching element with small switching loss can operate more efficiently even at a higher at a higher switching frequency than the switching element constituting the second inverter.

Regarding claim 14, Takashi teaches:
wherein the first switching elements are field effect transistors formed of SiC, and the second switching elements are insulated-gate bipolar transistors formed of Si. 
 	However, Saha teaches on Page 3, 2nd paragraph, switching element 5 composed of two inverters including Si-IGBT for first inverter 51 and SiC-MOSFET for the second inverter 52.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Si-IGBT and the SiC-MOSFET of Saha in place of the two inverters of Takashi in order to have the SiC-MOSFET have shorter switching element than the Si-IGBT, thus have a small switching loss and the system can operate more efficiently even at higher switching frequency than the switching element constituting the second inverter. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant has argued on page 7 that the Saha prior art is not pertinent and that in Applicant’s preferred system, the controller configured to fix switching states of the second switching elements which has larger switching loss than the first switching elements.
Examiner disagrees. The abstract of Saha explains the switching loss of the first inverter has a small switching loss than the second one since the first inverter has a shorter transition time between an off state and an on state than a switching state forming the second inverter.
Therefore, claims 1 and 8 are not allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0234139 to HSU teaches in para 0028 and FIG. 11 shows an embodiment of the present invention where the commutation paths shown in FIGS. 7-10 are provided by commutation module 45 comprising a double bridge of twelve (12) small current, high pulse rating SCRs 48 that are connected to the terminals in the connection change device 30 as described previously. The connection change device 30 is connected between the multiphase voltage source and the phase windings, and has a set of contacts as described in relation to FIGS. 3-10 for conducting load currents of a magnitude conducted in the windings of the ac machine. The SCRs have a low continuously operating current rating of, for example, up to and including approximately 25 Amps, but a high pulse rating of approximately 350 Amps or greater to withstand starting and operating transients. In FIG. 11, a conventional 3-phase inverter 14 supplies phase voltages Va, Vb and Vc to the connection change device 20 represented by the switches connected between pairs of the terminals A1, B1, C1, X1, Y1, Z1, A2, B2, C2, X2, Y2, and Z2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/            Examiner, Art Unit 2846                                                                                                                                                                                                        10/26/2022


                                                                                                                                                                                         /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846